UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6455



RICKY EMANUEL SELBY,

                                            Plaintiff - Appellant,

          versus


JACK LEE, Warden, Keen Mountain Correctional
Center; A. W. SHINAULT; M. SPRADLEY; DOCTOR
QUINONES; R. N. GILBERT; SERGEANT WICKS; JANET
SAYLER;    SERGEANT   BLACKBURN;    LIEUTENANT
SHELTON; MAJOR PAYNE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-59-7)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Emanuel Selby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Emanuel Selby appeals the district court’s orders deny-

ing his motion for reconsideration and dismissing without prejudice

under 28 U.S.C. § 1915A(b)(1) (1994) his complaint filed pursuant

to 42 U.S.C.A. § 1983 (West Supp. 1998).   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we dismiss the appeal on the reasoning of the district

court.   See Selby v. Lee, No. CA-99-59-7 (W.D. Va. Feb. 3 & Feb.

22, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2